—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered May 18, 1992, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, and order, same court and Justice, entered October 20, 1993, denying defendant’s motion to vacate the judgment, unanimously affirmed.
The record, which shows a detailed plea allocution in which defendant had the presence of mind to correct the court on factual matters and even to seek assurances that he was not giving up his right to appeal, does not support defendant’s contention that his AIDS-related pneumonia rendered him mentally incompetent and thus incapable of entering a knowing and voluntary plea (see, People v Rentas, 193 AD2d 565, lv denied 82 NY2d 725). Nor can defendant’s plea be found involuntary because of family pressure to plead guilty (People v Lewis, 46 NY2d 825, 826). Concerning the suppression *660hearing, the evidence relating to defendant’s intoxication at the time he gave the statements in question raised issues of credibility primarily for the hearing court (see, People v Prochilo, 41 NY2d 759, 761), and we find no basis to disturb its rejection of the testimony that defendant was too intoxicated to have knowingly, voluntarily and intelligently waived his Miranda rights.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.